On behalf of the Government and the people of the Republic of the Marshall Islands, I have the honour to convey warm greetings to the General Assembly. I congratulate His Excellency Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy- second session. I am proud that his predecessor from the Pacific, His Excellency Mr. Peter Thomson, will continue his service to the United Nations as the Special Envoy of the Secretary-General for the Ocean.
I also extend the condolences of my Government for the destruction and tragic loss resulting from the recent disasters in Mexico, the United States, Antigua and Barbuda, Cuba, Haiti, the Bahamas, Dominica and the territories of the United States and British Virgin Islands, Puerto Rico, St. Barthélemy, Anguilla, Turks and Caicos and other islands.
The United Nations stands strong as the only place that all of us in the world have to confront our darkest challenges together. Even if the present moment appears uncertain, we must all remain confident and committed to ensuring that the Organization will speak for those who might not otherwise have their voices heard.
Recent events with regard to North Korea and its growing nuclear threat must serve as a clear mandate for strong, urgent global cooperation and effective action. The Marshall Islands is a small island nation in the Pacific, and we wish only peace, security and stability for the world. We cannot ignore this sudden and obvious threat to the territory of Guam, our closest neighbour, friend and home to some of our citizens. The threat posed to Guam is a threat to the wider Pacific Islands region, and we express our concern about the challenges these actions have posed to peace, security and cooperation across the wider Pacific Rim.
The highest levels of the Government of the Marshall Islands vociferously condemn the nuclear test of 3 September and related actions. There is no need for debate: these actions are clear violations of Security Council resolutions and seriously challenge the international disarmament and non-proliferation regime based on the Treaty on the Non-Proliferation of Nuclear Weapons. I am appalled that the Marshall Islands, of all countries, is again facing the very real threat of an atmospheric nuclear test over the Pacific Ocean.
The Republic of the Marshall Islands condemns these test efforts not just for its own security, but because we know the impacts first-hand. The 67 nuclear tests conducted in my country between 1946 and 1958 have produced a burdensome legacy that we hope no other nation or people will ever have to bear. These tests were conducted when my country was under the tutelage of the United Nations Trusteeship Council, which was charged with our welfare and well- being. When the Marshallese leaders travelled to New York to present two petitions to urgently halt nuclear tests in 1954 and 1956, the United Nations responded with Trusteeship Council resolutions 1082 (XIV) and 1493 (XVII), which are the only times any United Nations organ has ever specifically authorized nuclear tests. The consequences of this ignorance were — and are — beyond horrific.
Our people and environment have suffered as no other people should. The impacts of this legacy today remain stark and present challenges, passed from one generation to the next: from mother to daughter, father to son. This is why, in 2012, the United Nations Special Rapporteur on the implications for human rights of the environmentally sound management and disposal of hazardous substances and waste outlined the clear human rights implications and responsibilities which we affirm. I thank the Secretary-General for his statement to the Chair of the Pacific Island Forum on 14 August 2016, in which he said that
“finding a solution to this issue is critical for the future of the Republic of the Marshall Islands”,
assuring us that relevant United Nations entities stand ready to respond to requests for assistance.
Recent events should be creating far greater political resolve to curb and ultimately eliminate global nuclear threats. In this regard, the Republic of the Marshall Islands supports those nations that are now able to accede to the Treaty on the Prohibition of Nuclear Weapons in so doing, and we will continue to add our own voice in all forums, including in the Comprehensive Nuclear-Test-Ban Treaty Organization and the Review and Extension Conferences of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons.
We are committed to a closed and inclusive examination of our own participation in the Nuclear- Ban Treaty by listening closely to our stakeholders and affected citizens, taking into account any possible implications for our common security relations. It will always remain our fervent hope that such weapons of mass destruction shall never again be tested or unleashed upon the world and that all nuclear-armed nations will find the necessary political will to disarm.
Earlier this year, my country experienced the tragic loss of our one-time Minister and climate ambassador, Mr. Tony de Brum, and I wish to express my gratitude to those who have conveyed their condolences. Ambassador de Brum once said that for the Marshall Islands,
“[w]e are suffering the result of climate change and of the nuclear legacy and we have had nothing to do with either... In either case, people have to choose to end this world, this universe. You can either do it slowly with climate change, or you can press a button and blow it up. And neither is justified”.
Just across from the United Nations, in the East River, there sits Belmont Island. It is a small, raggedy little outcrop only 1 metre tall. This island in New York must now serve as a reminder for the world’s diplomats that if they ever see it vanish beneath the rising sea, then they must also know that they have lost the Marshall Islands in the Pacific.
Climate change is real, and no credible scientist could ever make it otherwise. But what we see with our own eyes, in our low-lying islands, reveals a real present and growing threat to our own survival and security as a nation and as a State Member of the United Nations. We welcome the entry into force of the Paris Agreement, which stands as a truly robust, ambitious and long-term agreement. We must not allow our confidence in each other to be thrown off by road bumps in the short term.
We urge the ratification of and full participation in the Kigali Amendment to the Montreal Protocol, which is the legacy of the personal drive of the late Minister-in-Assistance to the President of the Marshall Islands, Mr. Mattlan Zackhras, who suddenly and tragically passed away last month. At the end of a long night of negotiations last year, the late Minister said that when the Amendment was adopted he would be proud to call on all Marshallese children because he knew that the Kigali Amendment could mean the difference between whether they would have a country — and a future — or not.
We strongly support the leadership of our Pacific island neighbour, Fiji, as the incoming President of the Conference of the Parties to the United Nations Framework Convention on Climate Change, and we hope that in its care and with its leadership, the parties will adopt a strong set of rules. The Paris Agreement is only as strong as the political confidence that stands behind it. It is beyond imperative that, even in such early moments, committed nations start the challenging task of pushing ourselves to do even more. Even with our limited resources, the Marshall Islands is committed not only to implementing the Agreement, but also to exploring where our own action on energy can be strengthened. We must match our own ambitions with respect to emissions with stronger approaches and closer bilateral work.
The Republic of the Marshall Islands strongly agrees with the widespread call from the large and growing chorus of our fellow Member States for a more effective and efficient United Nations. It is beyond necessary. We support the Secretary-General taking action under his own authority to continue to initiate practical but powerful efforts to reduce duplication and improve delivery. It is a question not only of the use
17-29813 11/28 of public funds, including our own, but also of all of us improving our ability to achieve our full potential and making clear progress in the attainment of the Sustainable Development Goals (SDGs). We cannot do it alone, and we cannot do itwith an international architect that, however good its intentions, has frequently lost the focus needed to help us make the connections between international forums and our local communities.
Before we engage in an impossible fight over resources, we must first examine the use of our resources already at hand. Our small in-country team often struggles with gaining access to seasoned international staff who can help us learn to navigate the system. The United Nations Development Programme Resident Coordinator for the Marshall Islands actually resides in another nation nearly 3,000 kilometres away. Our Resident Coordinator, who is fully dedicated to her mission, is also charged with being a coordinator for eight other remote island nations, one of which she is a resident of. We must re-examine the management decisions that led to such an outcome. Without stronger focus from the United Nations system, small island developing States could face serious barriers to their ability to implement the SDGs.
The Ocean Conference on the implementation of SDG 14, which took place last June, stands as a watershed moment of political will. But the good words uttered in those forums too often fall short when it comes to making global and regional decisions on oceans and fisheries. The Pacific small island developing States have sounded the alarm on the state of the world’s oceans, which everyone has heard, but perhaps the alarm is not loud enough. As parties to the narrow agreement and beyond, we in the Pacific have the potential to effect a profound change in the role of the market in order to dramatically strengthen our own economic trajectory and boost global food security along the way. The United Nations system itself must do far more to help us focus on these transformative opportunities. And even if some of our partners are still slow to rise with us, the marketplace is already leading the way.
What the Pacific region is doing for tuna by ensuring our participation while promoting sustainable practices, we are also doing with the wider oceans. Increasingly our political partners will come to realize that our political support depends not just on the pressure they apply, but on how willing they are to follow our lead on sustainable oceans and fisheries issues. While it may be our own Pacific economic and environmental survival at stake, it is also a great incentive for the rest of the world to know that two thirds of our planet’s surface is no longer in peril.
No one is to be left behind when it comes to the SDGs or to complying with the Charter of the United Nations. Therefore, we should consider that the exclusion of Taiwan from the United Nations and its related agencies has created major challenges for both the Government and the people of Taiwan in the pursuit of their fundamental right to participate. As is the case for my nation, Taiwan is an indispensable partner for the international community, including for our own receipt of humanitarian aid, medical assistance, disease prevention, environmental protection, anti-terrorism and transnational-crime prevention. Practical approaches could allow us to work through existing controversies in order to achieve the global benefits of universal participation, including in the International Civil Aviation Organization, the United Nations Framework Convention on Climate Change and the World Health Organization.
Security Council resolution 2758 (1971) has been misused to justify the people of Taiwan’s exclusion from the United Nations. As a result, we are missing an important opportunity to cooperate with a proactive contributor to peace and the common global good. The United Nations, I believe, can and must do better.
In conclusion, these may be trying times, and the challenges of the world are severe, but it is in such adversity that true character is defined. And if an effective United Nations was ever truly needed, it is now. We must look outward to embrace the community of nations rather than look inward at our own self-interest to the detriment of others. Multilateral engagement must be our guiding light as we move towards a more effective and efficient United Nations.